Judicial Ethics Advisory Panel
1 1 Question:
May a judge write a letter on behalf of a close relative (particular inquiry involves a grandson) who has been found guilty of a crime and is awaiting sentencing in another court?
12 Answer: No. -
T 3 Discussion:
Canon 2, Rule 2:10 provides:
"A judge shall not make any public statement that might ... substantially interfere with a fair trial or hearing
Canon 8, Rule 3:8 provides:
"A judge shall not testify as a character witness in a judicial, administrative, or other adjudicatory proceeding ... .except when duly summoned.",
1 4 We believe that these provisions of the Oklahoma Code of Judicial Conduct clearly prohibit the writing of a letter on behalf of anyone and that. public perception would even strengthen the prohibition when the party is a close relative.
T5 Our research indicates that this is the view of ethics advisory panels in other states who have considered the question. The pamphlet published by the American Adjudicator Society titled "Recommendations by Judges" states "... most judicial advisory opinions have advised that a judge may not write a letter to another judge in connection with sentencing of a defendant in criminal matters »
/8/Honorable Milton Craig, Chairman /$/Honorable Edward Cunningham, Member